         Case 1:18-cv-05102-AT Document 53 Filed 11/10/18 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
Common Cause Georgia, as an               )
organization,                             )
                                          )
      Plaintiff,                          )
                                          )      Case No. 1:18-CV-05102-AT
                     v.                   )
                                          )      The Honorable Amy Totenberg
Brian Kemp, in his official capacity as   )
Secretary of State of Georgia,            )
                                          )
      Defendant.                          )

 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STRIKE
   THE DECLARATIONS OF MICHAEL MCDONALD, EDGARDO
                CORTÉS, AND KEVIN MORRIS

      Defendant’s motion to strike the Declarations of Michael McDonald, Edgardo

Cortes, and Kevin Morris (collectively, the “Declarations”) should be denied for the

reasons set forth below.

       The information provided in the Declarations is highly relevant and does not

violate the Court’s Order. Defendant’s chief complaint seems to be that Plaintiff’s

witnesses reviewed data in addition to the data specifically referenced in the Court’s

order. However, as explained by Dr. McDonald, in order to meaningfully analyze

the data, Dr. McDonald needed to review not only the number of provisional ballots

cast (the data provided by Defendant) but also the number of total ballots cast (not

provided by Defendant). See McDonald Decl. Indeed, Defendant’s own expert


                                          1
               Case 1:18-cv-05102-AT Document 53 Filed 11/10/18 Page 2 of 4



seems to agree that the data provided by Defendant was not sufficient to analyze

statistical significance. See Decl. of John Alford, Doc. 45 at ¶ 6. Rather than merely

stating as such in response to the Court’s Order—as Defendant did—Plaintiff
                                                                                      1
downloaded the additional data necessary from Defendant’s own website.

Plaintiff’s Declarations are thus not irrelevant.

           Nor do the Declarations contravene the Court’s Order. While the Court

ordered Plaintiff to analyze the data submitted by Defendant, at no time did the Court

order that Plaintiff could not use other data to analyze Defendant’s data, or that

Plaintiff could not submit additional evidence in support of Plaintiff’s motion.

Plaintiff submitted highly relevant evidence to the Court: (a) the Declaration of Dr.

McDonald, who analyzed the data provided, using other publicly-available data

necessary to the analysis; (b) the Declaration of Mr. Morris, who explained the

method by which he obtained this additional data; and (c) the Declaration of Mr.

Cortés, who responded directly to the Court’s concerns raised at the November 8

hearing about whether relief in this case could actually have an impact on the

outcome of the elections. This evidence is all highly relevant.

           In addition, Rule 12(f) does not apply here. That rule provides that a court

may “strike from a pleading . . . any redundant, immaterial, impertinent, or




1
    See https://results.enr.clarityelections.com/GA/91639/Web02-state.220747/#/.

                                                          2
         Case 1:18-cv-05102-AT Document 53 Filed 11/10/18 Page 3 of 4



scandalous matter.” Defendant has not moved to strike a pleading and the rule is

therefore inapplicable. See, e.g., Sum of $66,839.59 Filed in the Registry v. United

States IRS, 119 F. Supp. 2d 1358, 1359 n.1 (N.D. Ga. 2000) (noting that a motion to

strike under Rule 12 is not the proper method for challenging an affidavit); see also

2 Moore’s Federal Practice § 12.37[2] (2018).

      For these reasons, Plaintiff respectfully requests that the Court consider the

Declarations.


This 10th day of November, 2018.

                   DLA PIPER LLP

                   By:    /s/ Christopher Campbell

                          Christopher G. Campbell
                          One Atlantic Center
                          1201 West Peachtree Street, Suite 2800
                          Atlanta, GA 30309-3450
                          (404) 736-7808
                          christopher.campbell@dlapiper.com

                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                       Robert A. Atkins
                             (pro hac vice application pending)
                             NY Bar No. 2210771
                       Farrah R. Berse
                             (pro hac vice application pending)
                             NY Bar No. 4129706
                       Makiko Hiromi
                             (pro hac vice application pending)
                             NY Bar No. 5376165
                       William E. Freeland
                             (pro hac vice application pending)
                                         3
Case 1:18-cv-05102-AT Document 53 Filed 11/10/18 Page 4 of 4



                      NY Bar No. 5450648
               Melina M. Meneguin Layerenza
                      (pro hac vice application pending)
                      NY Bar No. 5559240
               1285 Avenue of the Americas
               New York, NY 10019-6064
               (212) 373-3000
               ratkins@paulweiss.com
               fberse@paulweiss.com
               mhiromi@paulweiss.com
               wfreeland@paulweiss.com
               mmeneguin@paulweiss.com

         BRENNAN CENTER FOR JUSTICE AT NEW YORK
         UNIVERSITY SCHOOL OF LAW
             Myrna Pérez
                   (admitted pro hac vice)
                   NY Bar No. 4874095
             Lawrence D. Norden
                   (pro hac vice pending)
                   NY Bar No. 2881464
             Wendy R. Weiser
                   (pro hac vice pending)
                   NY Bar No. 2919595
             Maximillian Feldman
                   (pro hac vice pending)
                   NY Bar No. 5237276
             120 Broadway, Suite 1750
             New York, NY 10271
             (646) 292-8310
             perezm@brennan.law.nyu.edu
             nordenl@brennan.law.nyu.edu
             weiserw@brennan.law.nyu.edu
             feldmanm@brennan.law.nyu.edu


               Attorneys for Plaintiff




                               4
